Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT



THIS EXECUTIVE EMPLOYMENT AGREEMENT , effective as of the 11 th day of January,
2005, by and between Mercantile Bankshares Corporation (“Mercshares”) and
Mercantile-Safe Deposit and Trust Company (“Merc-Safe”), both corporations of
the State of Maryland, Two Hopkins Plaza, Baltimore, Maryland 21201, hereinafter
collectively referred to as “Employer,” and Jay M. Wilson, hereinafter referred
to as “Executive.”


WHEREAS, Employer is engaged in the banking, trust and investment management
business, and Executive has special skills and talents in that business; and


WHEREAS, Employer has employed Executive on the terms provided herein, and
Executive, in turn, has accepted full-time employment with Employer according to
such terms.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties do hereby agree as follows:


1.    Offices of Executive . Executive will serve as Vice Chairman of
Mercshares, and Chairman and CEO of Investment and Wealth Management of
Mercshares and Merc-Safe. This office may be changed during the term of this
Agreement by mutual consent of the parties. Mercshares, as the sole stockholder
of Merc-Safe, agrees to elect Executive as a Director of Merc-Safe and will
continue him as a Director of Merc-Safe throughout the period of his employment
under this Agreement. Mercshares will present Executive to the Nominating and
Corporate Governance Committee of its Board as a potential candidate for Board
membership.


2.    Term . The term of this Agreement shall begin on January 1, 2005, and
shall terminate on January 1, 2008; provided that the termination date shall be
extended (but not beyond Executive’s retirement date) for one additional year on
January 1, 2008 and on January 1 of each succeeding year, unless either Employer
or Executive on or before the immediately preceding September 30 declines such
an extension by written notice to the other party.


3.    Compensation . Executive shall be paid a base annual salary as determined
by the Board of Directors of Mercshares from time to time, at a rate of not less
than $750,000 per calendar year, subject to withholding for appropriate items.
In no year shall his base salary be less than in the preceding year. Executive
shall be eligible for a bonus of up to 100% of his base salary. Such bonus shall
be determined in part under the Employer’s Annual Incentive Compensation Plan
(“AICP”) and in part in as determined by the Employer’s Compensation Committee.


4.    Other Benefits . Executive shall be entitled to participate in, and to
receive benefits under, any long-term incentive plan, deferred compensation
plan, qualified retirement plan, profit sharing plan, savings plan, equity
option plan, group life,




       

--------------------------------------------------------------------------------

 

disability, sickness, accident and health programs, or any other benefit plan or
arrangement made available by Employer to its executives generally, subject to
and on a basis consistent with the terms, conditions and overall administration
of each such plan or arrangement. In addition, Executive shall be entitled to
participate in a supplemental executive retirement plan, and to certain benefits
under an Executive Severance Agreement among Executive, Mercshares and Merc-Safe
dated January 1, 2005 (as such plan and agreement may be amended from time to
time).


5.    Expenses . Employer shall reimburse Executive for all reasonable expenses
incurred by Executive in connection with the business of the Employer, including
expenses for entertainment (and any club memberships approved by the chief
executive officer of Mercshares), travel and similar items, and will provide
Executive, without charge, with the use of an automobile for business purposes,
in accordance with Employer policy. Executive shall submit to Employer
substantiation for reimbursable expenses.
6.    Vacation . Executive shall be entitled to a minimum of four weeks vacation
each year.


7.    Scope of Employment . Executive shall perform the duties of Vice Chairman
of Mercshares and Chairman and CEO of Investment and Wealth Management of
Mercshares and Merc-Safe and associated services for affiliates as defined by
Employer. The duties will include the executive leadership of the Investment and
Wealth Management Division of Merc-Safe, or any designated successor division.
Executive agrees to serve with undivided loyalty to Employer and to devote all
of his working time and efforts in performance of such duties, except for
attention to personal investments, participation in family business enterprises,
outside directorships, and public service commitments, provided that none of the
foregoing shall unreasonably interfere with his principal employment. Employer
shall provide Executive with suitable office, secretarial and other support
assistance appropriate to his position.


8.    Early Termination . This Agreement shall terminate prior to its specified
expiration, as may be extended from time to time, on the occurrence of the death
of Executive, or termination by the Employer for good cause. For purposes of
this Agreement, good cause shall be limited to proven or admitted fraud or
material illegal acts by Executive or a breach of any of Executive’s covenants
of undivided loyalty to and the performance of duties for Employer, as set out
in Section 7 of this Agreement. In addition, if Executive is unable to perform
his duties of office by reason of illness or incapacity for a period of more
than one hundred eighty (180) consecutive days, Employer shall be entitled to
remove Executive from some or any of his offices; provided that Employer shall
restore Executive to any such office if he shall become able to perform the
duties of any such office at any time within the three hundred sixty-five (355)
days next following his removal from any such office. Notwithstanding the
provisions of Section 3 of this Agreement, in the event of Executive’s long-term
disability as defined under Employer’s Disability Insurance Plan, Executive
shall be compensated as provided under such Plan, as supplemented by Employer,
and shall not receive his base salary or earn any bonus under this Agreement for
the period of time that such disability shall continue.


In the event that this Agreement is terminated for good cause as herein
provided, all obligations hereunder of Employer to Executive (other than for



     2  

--------------------------------------------------------------------------------

 

reimbursement of expenses incurred by Executive prior to termination and any
employee benefits that are not extinguished by termination for cause) shall also
simultaneously terminate forthwith.


In the event that Employer terminates Executive’s employment without good cause
during the original or any extended term of this Agreement, all benefits
(including salary) to Executive provided for in this Agreement shall continue
until the expiration of the remaining term of this Agreement. To the extent that
it shall not be practicable or legally feasible to continue any such benefit in
the form provided for in this Agreement, Employer may provide an equivalent
benefit in some other form or may pay or provide to Executive the economic value
of such benefit.


9.    Non-Competition . Executive agrees that upon termination of his employment
with Employer, he shall not engage in competitive activities in the State of
Maryland or in contiguous states, or the District of Columbia, or in any other
state in which any offices are maintained by Mercshares, Merc-Safe or affiliated
entities, as an employee of, consultant to, or in any other comparable capacity
with, any other banking institution, bank holding company, financial holding
company, or entity engaged in furnishing investment advice or investment
management services, for a period of two years following such termination.
Executive agrees that Employer shall be entitled to injunctive relief, in lieu
of or in addition to damages, for a violation by Executive of the provisions of
this Section 9.


10.    Successors . This Agreement shall be binding upon and inure to the
benefit of all successors of Employer, whether by merger, consolidation,
reorganization, share exchange, transfer of assets or otherwise. This Agreement
shall not be otherwise assignable by Employer except with the prior written
consent of Executive. Executive shall not assign his rights or duties under this
Agreement, except (a) as provided in Section 1 of this Agreement, and (b) as
provided under any employee or executive benefit plan with Employer relating to
Executive.


11.    Notices . All notices called for under this Agreement shall be in writing
addressed to Employer at Two Hopkins Plaza, Baltimore, Maryland 21201,
Attention: Corporate Secretary, and to Executive at Two Hopkins Plaza,
Baltimore, Maryland 21201, or to such other address as either party may
designate to the other in writing from time to time. Any such notice shall be
effective when received or two (2) business days after mailing, postage prepaid,
by first class, certified or registered mail, return receipt requested.


12.    Entire Agreement . This Agreement represents the entire agreement between
the parties, and all prior representations, agreements and understandings
between the parties as to its subject matter are of no further force or
validity.


13.    Amendments . Any amendments to this Agreement must be in writing signed
by both parties hereto.


14.    Governing Law . This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without reference to
principles of conflict of laws.




     3  

--------------------------------------------------------------------------------

 


15.    Headings . The headings used in this Agreement are solely for convenience
and are not to be used in the construction or interpretation hereof.


16.    Severability . In the event that one or more of the provisions of this
Agreement are found to be unenforceable or illegal, the remaining provisions of
the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF , the parties have executed this Executive Employment
Agreement, as of the day and year first above written.




WITNESS:




/s/ John L. Unger            /s/ Jay M. Wilson (SEAL)
                                     JAY M. WILSON




   4  

--------------------------------------------------------------------------------

 





ATTEST: MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY     /s/ John L.
Unger                     
JOHN L. UNGER
Secretary By: /s/ Edward J. Kelly, III(SEAL)
  EDWARD J. KELLY, III
  Chairman and Chief Executive Officer     ATTEST: MERCANTILE BANKSHARES
CORPORATION     /s/ John L. Unger
JOHN L. UNGER
Secretary By: /s/ Edward J. Kelly, III(SEAL)
      EDWARD J. KELLY, III
      Chairman, President and
      Chief Executive Officer



                        
 



     5  

 


           